Citation Nr: 0015624	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a herniated nucleus pulposus with fusion of L-3 
to sacrum, currently evaluated at 40 percent.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1955.

This appeal initially arises from a November 1996 rating 
decision by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation for a low back disability.

2.  The veteran's low back disability manifests severe 
limitation of motion.  

3.  The veteran's low back disability is not characterized as 
a vertebra fracture or as ankylosed, and is not productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus with 
fusion of L-3 to sacrum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A December 1955 rating decision granted service connection 
for a low back disability, characterized as radiculitis, L4 
and L5, due to nerve root irritation from a disc, and 
assigned a 20 percent evaluation effective July 1955.

The veteran was hospitalized for an acute exacerbation of his 
low back disability in March and April 1963.  An April 1963 
myelogram revealed a defect between L-4 and L-5 on the right, 
resulting in a laminectomy, removal of the protruded nucleus 
pulposus, L-4, L-5, and spinal fusion between L-4 to the 
sacrum.  The veteran was granted a temporary total rating 
from March through September 1963, when a 20 percent 
evaluation was assigned.  The veteran's disability was 
recharacterized as herniated disc, L4-L5, operated.  
Following an October 1963 examination, which showed 
improvement in the veteran's low back condition, a 10 percent 
evaluation was assigned effective March 1964.  

The veteran was hospitalized in December 1969 for a 
nonservice-connected right knee condition; however, 
examination findings and other evidence referred to recurrent 
episodes of low back pain and showed paravertebral muscle 
spasm.  The examiner stated that the veteran's disabilities 
precluded continued employment as a general laborer.  Based 
on this evidence, a February 1970 rating decision assigned 
the veteran's low back disability, now characterized as 
postoperative residuals of a herniated nucleus pulposus with 
fusion of L-3 to sacrum, a 20 percent evaluation, effective 
December 1969.  That evaluation remained in effect until the 
current claim.

Outpatient treatment records from September 1996 to September 
1997 show treatment for low back pain and for other 
nonservice-connected disabilities.  A September 1996 x-ray 
reveals a solid, old operative fusion of the posterior 
elements of L-3, L-4, and L-5.  Partial sacralization of the 
fifth lumbar vertebra was noted, along with narrowing of all 
of the lumbar intervertebral spaces with evidence of 
degenerative disc disease at T12-L1, L1-2, L3-4, and L4-5.  
There was associated air accumulation within degenerated 
discs at the T12-L1, L1-2, and L3-4 intervertebral spaces, 
being most pronounced at the L2-3 level.  The x-ray indicated 
a severe degree of spurring of the vertebral bodies, a 
flattening of the lumbar lordosis, indicating associated 
muscle spasm, and an old mildly compressed superior surface 
fracture of the body of L1.  The impression was multiple 
levels of degenerative joint disease with vacuum phenomena, 
lumbar spine; severe osteoarthritis, lumbar spine; flattening 
of the lumbar lordosis due to muscle spasm; and partial 
sacralization of the fifth lumbar vertebra.
   
At an October 1996 VA examination the veteran reported that 
his back problems were getting worse and that he had constant 
pain in the mid- and right low back, radiating towards the 
right buttock.  The veteran related that the pain worsened 
with activity, especially any bending or lifting, and stated 
that he limited his lifting to less than 50 pounds.  The 
veteran complained that if he cut firewood for more than a 
couple hours, he had to stop because of pain.  The veteran 
reported that he could walk about a mile, then it hurt and he 
would have to stop.  He also stated that he didn't have any 
problems sitting, but could only stand for about 15 minutes.  
The veteran also reported that he no longer went shopping, 
mowed the lawn or raked because of his back and that, if he 
weeded the garden, he had to sit or lay on the ground because 
he could not bend over.  He said that cold bothered him. The 
veteran indicated that his baseline pain was 2 to 4 on a 
scale of 1 to 10, and got as high as 6 to 7.  He admitted 
that he had not been at bed rest because of his back pain in 
some years and that he took muscle relaxers and pain 
relievers.  Straining or Valsalva's maneuver caused increased 
pain and both legs got numb.  The veteran stated that he did 
some mild back exercises and had a cane but did not use it.  

The examiner observed that the veteran was alert and changed 
positions a little bit stiffly.  His gait was stooped and his 
posture showed a list with the right hip being higher than 
the left, with evident scoliosis and loss of lumbar lordosis.  
On palpation and percussion of the lower lumbar spine, no 
tenderness was noted.  Sacroiliac joints were observed to be 
mildly tender, while sciatic notches were nontender.  
Paraspinous muscles were minimally tender. The examiner noted 
that the veteran had excellent flexion of the back, but 
extension was limited to just a few degrees and accompanied 
by pain.  Bending to the right and left also caused pain at 
the limits of his range of motion.  Rotation of the lower 
spine did not cause him as much discomfort.  Straight leg 
raising was negative at 95 degrees.  Range of motion was as 
follows: flexion to 108 degrees, extension at 0, right 
lateral flexion to 15 degrees, left lateral flexion to 17 
degrees, right rotation to 10 degrees, and left rotation to 
10 degrees, with pain level between 6 and 7.  The examiner 
noted that the veteran had slight forward flexion 
(approximately 15-20 degrees) with a slight C curve scoliosis 
to the left starting in the cervical area.  The examiner 
reported that motor, reflex and sensory functions of the 
lower extremities were full and symmetric.  The assessment 
was chronic low back pain secondary to degenerative joint 
disease.  The examiner noted that the veteran had had surgery 
on his back and that his symptoms were worsening over time.

An October 1997 VA progress note shows the veteran reported 
history of a multiple-level fusion after a diskectomy in 1963 
and that he did well for a number of years and then in recent 
years he had begun gradually developing more back pain and 
stiffness.  The veteran stated that he had pain mainly in the 
right iliolumbar region and somewhat in the right gluteal 
area, with no distal radiation.  He complained of mechanical 
difficulties, such as, pain with prolonged standing, some 
with walking, and with bending, lifting, and twisting types 
of activity.  The veteran admitted that he had relative 
relief with rest, no night pain, and no constitutional 
symptoms of any kind; that he had not had recent treatment or 
rehabilitation; and that he did not take medication for pain.  
The veteran reported no radicular features at that time.  
According to the veteran his pain was gradually getting 
worse, but he was able to function at a light level of 
activity around his house.  He was now retired.  

On examination, the veteran showed very marked postural 
abnormalities with a list, a forward tilt and very marked 
flattening of the lumbar spine.  The examiner observed that 
the veteran showed very poor mobility in all directions of 
the entire lumbar spine.  The examiner noted that the veteran 
actually looked best sitting slumped and looked worse sitting 
tall, but complained of more pain while sitting slumped.  The 
veteran had a fairly marked right rotoscoliosis of the lumbar 
spine, with some flexion dysfunction, left, at the "TL 
junction."  The examiner noted superficial tenderness over 
the right posterior pelvic brim with the laminectomy scar 
extending over the right pelvic brim.  The examiner noted 
significant asymmetry of the muscle tension in the lumbar 
area, but no real trigger-points were identifiable.  The 
veteran had a little bit of leg-length discrepancy, with the 
right leg a bit longer, but the examiner noted that the 
veteran had had a total knee replacement on that side.  The 
veteran's straight leg raisings were negative and his hip 
rotation was unremarkable.  The veteran showed discomfort 
with hip extension on the right and also with prone 
extension.  The assessment was mechanical-type discomfort in 
association with the veteran's degenerative spine disease and 
facet type of pain.  There were no signs of nerve stretch 
discomfort or neurological involvement at that time.  

In his October 1997 Substantive Appeal, the veteran noted 
that he had not been able to cut wood for a couple of hours 
for over two years and no longer cut wood at all; that he 
could not stand for 15 minutes without pain; that he was in 
continuous pain; and that there was both pain and tenderness 
on palpation and percussion of his back.  He also stated that 
he could not walk 100 yards without stopping to rest, nor 
could he drive for an hour without stopping, getting out of 
the car and walking about.  The veteran reported that he had 
been in physical therapy for the past three weeks and that he 
could no longer earn a living because of his back and had 
been on Social Security disability since 1992.

At a December 1997 VA spine examination, the veteran reported 
that he had had progressive problems with his back and had 
been unable to work for many years and that his back 
continued to gradually get worse.  He related that the pain 
was constant with most of the pain in the right low back 
area, radiating into the buttock but not the leg.  For 60 
percent of the time, the veteran would rate his pain as a 4 
on a scale of 1 to 10, but there were times when it was 
better than that and times when it flared up even to a 10 
level.  The last time that happened, in the spring, it lasted 
for seven or eight days and he was pretty much at bed rest.  
The veteran stated that he could only walk about a block 
before his back started to bother him; that he could only sit 
about 30 minutes in the car before he had to change 
positions; that he could only sit for an hour or two and 
changed his position a lot; that bouncing aggravated his 
back; that he was unable to bend and work on cars; and that 
standing really bothered him, even just to shave or brush his 
teeth.  He states that he was limited around the house and 
yard, though he did try the riding lawnmower at times.  The 
veteran related that he had pain bringing in an armload of 
firewood, so they had switched to a pellet stove.  Most of 
his time he spent reading or playing cards.  The veteran 
admitted he was not taking any medications for his back as he 
had had reactions to a lot of medications, but he sometimes 
put heat on his back.  In the fall, the veteran had tried 
physical therapy, but stated that it did not help and he did 
not go anymore, so he did some exercises at home.  

The examiner observed that the veteran walked with a list to 
the left side.  The examination showed a healed incisional 
scar over the lumbar spine, which extended to the right side 
towards the iliac crest.  The examiner noted that the veteran 
had mild to moderate tenderness on palpation of the lumbar 
spine and the paraspinous muscles, the sacroiliac joints and 
sciatic notches were mildly tender.  No overt spasms were 
noted.  There was a pelvic tilt because of listing to the 
left side.  The veteran had no objective evidence of pain on 
flexion of the back or on bending or rotation, but these 
latter were limited.  The veteran had very limited extension 
of the back, extension caused him to hesitate.  Range of 
motion was as follows: flexion to 95 degrees, active 
extension at 10, passive extension at 0, right lateral active 
flexion to 15 degrees, right lateral passive flexion to 18 
degrees, left lateral active flexion to 12 degrees, left 
lateral passive flexion to 16 degrees, right active rotation 
to 5 degrees, right passive rotation to 20 degrees, left 
active rotation to 15 degrees, and left passive rotation to 
25 degrees.  Straight leg lifting was negative and the 
veteran had good flexibility of the hamstrings.  There was no 
reflex, motor, or sensory loss of the lower extremities.  The 
diagnosis was status post lumbar fusion with degenerative 
joint disease, marked, with symptoms worsening over time.

In a Supplemental Statement of the Case and a rating decision 
dated in January 1998, the RO found that the veteran's 
symptoms were best described by the limitation of motion 
under Diagnostic Code 5292 and assigned a 40 percent 
evaluation, effective September 1996.  

In April 1999, records were received from the Social Security 
Administration (SSA), showing grant of disability benefits in 
January 1992 for the veteran's severe bilateral knee 
arthritis and low back condition, and accompanied by VA 
treatment records from February 1989 to September 1991 for 
low back pain and knee pain.  Treatment was also reported for 
hypertension and February 1991 x-rays show marked 
hypertrophic arthritis of the lower thoracic and lumbar spine 
with bony fusion of L3-5.  

Analysis

As a preliminary matter, the Board of Veterans' Appeals (BVA 
or Board) finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  After examining 
the record, the Board also is satisfied that all relevant 
facts have been properly developed for the veteran's claim 
for an increased evaluation for a low back disability.  Thus, 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

As noted in the Supplemental Statement of the Case, the 
veteran has been assigned a 40 percent evaluation based on 
severe limitation of lumbar spine motion.  A higher 
evaluation based on limitation of motion is not warranted 
because the 40 percent evaluation for limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 is the highest 
schedular evaluation possible under that Code.  Also, since 
considerable motion remains in the veteran's lumbar spine it 
has not been characterized as ankylosed so as to permit a 
higher evaluation under Diagnostic Code 5289.  Similarly, a 
higher evaluation is not possible under Diagnostic Code 5295 
for a lumbosacral strain because that Code contemplates 
limitation of lumbar spine motion, and again, the 40 percent 
evaluation represents the highest evaluation under that 
Diagnostic Code.  The veteran's disability is also not 
characterized as a vertebra fracture so Diagnostic Code 5285 
is not appropriate in this case.

The Board has also considered the application of Diagnostic 
Code 5293, under which severe intervertebral disc syndrome, 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  A 60 percent rating is the maximum 
rating for intervertebral disc syndrome, and is warranted 
when it is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The medical evidence shows the veteran's back disability 
causes a severe degree of limitation of motion and low back 
pain.  However, the disability is manifested by no 
significant neurological deficits, as there was no reflex, 
motor, or sensory loss of the lower extremities or overt 
spasms noted by the VA examiners.  Even assuming a worse 
intervertebral disc syndrome during flare-ups, and the Board 
would note that the at the time of the veteran's most recent 
VA examination the disability was apparently symptomatic, 
given the differences in active and passive motion 
measurements, the intervertebral disc syndrome is not shown 
to be more than severe in degree, with recurring attacks and 
intermittent relief, and as such supports no more than a 40 
percent evaluation under Diagnostic Code 5293.  In this 
regard, the Board would note that at the time of the most 
recent VA examination the veteran described periods of relief 
from his base line pain.  While the veteran did describe 
limitation of his activities due to his disability, those 
activities were not reported by him to be precluded, and the 
Board finds the veteran's descriptions to be compatible with 
a severe disability and consistent with the currently 
assigned 40 percent evaluation.  

The record reflects that the veteran's service-connected low 
back disability is most appropriately rated at a 40 percent 
evaluation under Diagnostic Code 5292.  In so finding, the 
Board has taken into consideration the provisions of 
38 C.F.R. §§  4.7, 4.10, 4.40, and 4.45.  The medical 
evidence does not substantiate "additional" range-of-motion 
loss in the low back due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  As it appears that the veteran's pain 
complaints in large measure supported the grant of the 
increased rating under Diagnostic Code 5292, the Board is not 
persuaded that he had "additional" range-of-motion loss on 
use or due to the above mentioned causes beyond that 
contemplated for "severe" limitation of motion of lumbar 
spine.  Although the Board is required to consider the effect 
of pain when making a rating determination, it is important 
to emphasize that the schedular rating does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1996).  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding of 
"additional functional loss" due to pain, weakness or 
incoordination and against an increased rating for the 
veteran's low back disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  Clearly, due to the nature 
and severity of the veteran's service-connected low back 
disability, interference with his employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment type activities 
to a degree greater than that contemplated by the regular 
schedular standards.  Moreover, the Board observes that 
although the veteran was granted SSA disability in 1992, that 
determination was related not only to his back problem, but 
also to his nonservice-connected bilateral knee disability.  
Further, the record reflects that the veteran was last 
hospitalized in 1963 for his service-connected low back 
disability.  Thus, the evidence of record does not reflect 
any factor which takes the veteran outside of the norm, or 
which presents an exceptional case where his currently 
assigned 40 percent rating is found to be inadequate.  See 
Moyer V. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of a herniated nucleus pulposus with fusion of L-3 
to sacrum is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

